DETAILED ACTION
Receipt is acknowledged of Applicant’s: amendments to the claims, remarks, and declaration, all filed on 22 October 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Interpretation
	Claim 1 is a product (composition) directed to a supplement.  Structural limitations include L-glutamine, at least one mucogenic amino acid from those listed, 
	Independent claim 35 is directed to a method for administering a daily supplement with structural limitations recited from the supplement of claim 1.
*  *  *  *  *
Response to Amendment
The declaration under 37 CFR 1.132 filed on 22 October 2021 is insufficient to overcome the rejection of claims 1-21, 25, 28, 30, and 32-34 based upon Bedding in view of Naeye further in view of Nie (see below for citations) as set forth in the last Office action for the reasons discussed in the “Response to Arguments” section, below.
*  *  *  *  *
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 remains and new claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "appropriately" and the phrase “regular basis” in claim 35 are relative terms which renders the claim indefinite.  The term "appropriately" and the phrase “regular basis” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-21, 25, 28, 30, and 32-34 remain and new claims 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0058671 (“Bedding”) (see IDS filed on 15 January 2019) in view of 2010/0284972 (“Naeye”) (see IDS filed on 9 March 2020) further in view of US 2006/0193959 (“Nie”) (currently of-record).
	Bedding teaches a dietary supplement for the treatment and/or prevention of digestive disorders (see, e.g., abstract).
	Regarding claims 1, 3, and 35, the disclosed composition may comprise 2-20% L-glutamine (see [0073]).
	Regarding claims 1, 5, and 35, the disclosed composition may comprise 1-20% L-threonine (see [0072]).
	Regarding claims 1, 7, and 35, the disclosed composition may comprise a polar lipid, such as lecithin (see [0050]) at a concentration of 10-60% (see 0070).
	Regarding claims 1, 11, and 35, the disclosed composition may comprise 1-50% beta-glucan at a concentration of 1-50% (see 0071).
	Regarding claims 1, 16, and 17, the disclosed composition comprises 0.5-10% mannan oligosaccharide.
	Regarding claims 1, 18, 19, and 20, the disclosed composition comprises 3% guar gum (see [0077]).
	Regarding claim 21, the disclosed composition may comprise a medication (see [0082]).  
	Regarding claim 25, the disclosed composition may be in the form of a powder (see [0078]).
	Regarding claim 28, the disclosed composition may be used to treat ulcers (see [0085]).
	Regarding claim 30, the disclosed composition may be used to treat diabetes (see [0098]). 
	Regarding claim 32, the disclosed composition may comprise Vitamin B6 (see [0084]).
	Regarding claim 33, the disclosed composition may comprise chromium (see [0084]).
	Regarding claims 34, 36, 37, and 42, the disclosed composition may be administered at a dosage of about 1-30 grams per day (see [0081]).	
	Bedding explains that the disclosed composition is “highly effective in the treatment and/or prevention of digestive disorders…”  See, e.g., abstract.  
	Bedding differs from the instant claims in that it does not teach fructo-oligosaccharide, RS-4 starch, or arabinoxylan oligosaccharide.
	Naeye teaches compositions for improving the health of a subject such as improving gut health, or preventing or treating a gastrointestinal disorder, a cholesterol-related disorder, diabetes, or obesity (see, e.g. abstract).
	Regarding claims 1, 9, and 13-15, the disclosed composition may comprise up to 40g fibers per day (see [0095]) such as fructo-oligosaccharides, resistant starches, and arabinoxylan-oligosaccharides (see [0082] and claim 23).  Naeye explains that these dietary fibers area beneficial as prebiotics (see [0005]).  
	While Naeye teaches resistant starches (see above), it does not explicitly teach the claimed resistant starch, RS-4.
	Nie teaches starch-based chew products (see, e.g., abstract).  Nie explains that resistant starches (RS) are linked to foods with reduced glycemic indexes which do not provoke an intense insulin response and are thought to be beneficial for all animals, especially those with diabetes (see [0006]).
	The disclosed composition comprises 15-70% resistant starch (see [0013]).  Disclosed resistant starches include type 4 resistant starches (see [0015]).
The processes recited in claims 2, 4, 6, 8, 10, 12, and 14 are not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113. 
 	Regarding the properties recited in claims 1, 2, 14, 16-18, 21, 34, and 38-41, Applicant’s composition, as claimed, contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the composition recited in claim 1, as taught by Bedding in view of Naeye further in view of Nie.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it is highly effective in the treatment and/or prevention of digestive disorders, as explained by Bedding.  Additionally, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to add fructo-oligosaccharide, arabinoxylan oligosaccharide, and a resistant starch to the composition of Bedding because they are beneficial as prebiotics, as explained by Naeye (see above).  Finally, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to add the RS-4 starch as a resistant starch because it is beneficial as a low glycemic index agent, as explained by Nie (see above).
*  *  *  *  *
    Response to Arguments
Applicant's arguments filed on 22 October 2021 have been fully considered but they are not persuasive.
Applicant argues that the specification provides examples of teachings that can be used to measure a degree.  See remarks, page 12.
Examiner respectfully submits that the portion of the specification quoted by Applicant provides a “preferred” (not required) dosage of a large range between “approximately one-half teaspoon and approximately three tablespoons.”  The quoted paragraph also discloses a dosage regime of “at least once and possibly twice or three times, daily.”  Emphasis supplied.  No required dose or regimen of administration is disclosed.  Based on this disclosure, a person of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 Applicant argues that Bedding does not disclose or teach intestinal segment targeting and does not teach a prebiotic solution that treats the entire GI Tract’s microbiota by targeting each segment of the GI tract separately.  See remarks, page 14.
In response, examiner respectfully submits that the combined teaching of the cited references recite the claimed agents in the claimed amounts and in the claimed configuration.  As claimed, applicants’ composition contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  
Applicant argues that just because Bedding states that the disclosed composition is highly effective in the treatment and/or prevention of digestive disorders doesn’t mean that it is such.  See remarks, page 15.  
Examiner respectfully submits that Applicant provides no evidence to support this argument.
Applicant argues that the declaration explains that “[i]n order to provide a “complete” probiotic, each segment must be individually addressed.”  Additionally, applicant notes that the declaration states that prebiotics may be harmful due to over stimulation and may cause undesirable effects.  See remarks, pages 15-16. 
Examiner respectfully submits that the claim is directed to a composition, not a method of treating.  As noted above, applicants’ composition contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  
Applicant notes that the declaration states that Naeye does not teach targeting specific GI sections.  See remarks, page 16.
Examiner respectfully submits that the claims are not directed to a method of targeting specific GI sections, they are composition claims and the combined teachings of the cited references teach the claimed composition.  
 Applicant notes that the declaration states that Nie does not teach that resistant starches are probiotics.  See remarks, page 16.
Examiner respectfully submits that Nie teaches the same agent being claimed.
“‘Products of identical chemical composition cannot have mutually exclusive properties.’  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  See MPEP 2112.01.
Applicant argues that “neither Naeye nor Nie disclose any understanding that merely combining prebiotics may have harmful consequences to the GI tract.”  See remarks, page 17.
In response, examiner respectfully notes that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).   MPEP 2144.06.  
Additionally, as noted previously, the claims are directed to a composition, not a method of treating and the combined teachings of the cited references address each limitation of the claimed composition.  
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615